OPINION ON APPELLANT’S MOTION FOR REHEARING
PER CURIAM.
A jury convicted appellant of the offense of aggravated delivery of a controlled substance, namely, amphetamine of more than 200 grams but less than 400 grams. Art. 4476.15, § 4.03, V.T.C.S. (Repealed, 1989); now, see V.T.C.A., Health and Safety Code, § 481.113(c), (d)(1) (effective, Sept. 1, 1989). The trial court assessed his punishment at 15 years confinement.
The Court of Appeals affirmed the conviction. Howard v. State, 713 S.W.2d 414 (Tex.App.—2 Dist.1986). This Court granted appellant’s petition for discretionary review on the ground for review that the trial court erred when it overruled appellant’s objection to the admission of “hearsay extraneous offenses” committed by appellant. This Court decided that the Court of Appeals reached the correct result in deciding the issue, and refused appellant’s petition for discretionary review. At the same time, this Court also held that refusal did not “constitute endorsement or adoption of the reasoning employed by the Court of Appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).” Opinion of Oct. 5, 1988, supra.
After review, this Court finds that the disposition of appellant’s ground for review on original submission was correct. This decision also does not constitute an en*281dorsement or adoption of the reasoning of the Court of Appeals on direct appeal.
Appellant’s grounds raised in his motion for rehearing are overruled. Appellant’s motion for rehearing is denied.
CLINTON and CAMPBELL, JJ„ dissent.